﻿
The current international backdrop to this session of the General Assembly of the United Nations, which was founded in 1945 out of the ashes of the Second World War so as to prevent any recurrence of war, has brought our institution closer to its original purposes and principles than ever before.
This unprecedented moment, which we trust will leave its lasting and indelible mark on the human spirit and on the conduct of nations, is characterized by the following! growing awareness of States of their interdependence; the will, and henceforth the collective resolve of States, to try to improve their mutual relations by way of dialogue, harmony and co-operation; and the slow but persistent efforts to establish a new world order better suited to take account of the values of freedom, democracy, ideological openness and economic and social development.
The admission of the Republic of Namibia to membership in our Organisation attests to the major changes occurring today and confers upon the Assembly the further prestige that has so long been awaited.
I am here today to express the Central African Republic's deep desire to see this new effort by the community of nations to bring greater serenity to international relations take root, and at the same time to state my country's concerns over the serious uncertainties still weighing over the future of mankind and jeopardising the developments in progress.
Before doing so, I should like first to extend to the Republic of Namibia and to the Principality of Liechtenstein the warmest congratulations of the Central African Republic on their admission to membership in the United Nations; this has brought the goal of universality of our Organisation closer to realisation. 
My country extends to its sister Republic, Namibia, its best wishes for success and prosperity in building up the nation, and trusts that the same spirit of collective solidarity it earned by the nobility and maturity of its struggle for independence will be turned to the advantage of the new State.
I extend my country's thanks to Mr. Joseph Garba for the successful way in which he carried out his mandate as President of the Assembly at its last session, and I express my deep conviction that this session will be equally successful, given your outstanding qualities and your mastery of the international scene.
His Excellency General André Kolingba, President of the Republic, Head of State, provided eloquent proof of his constant faith in the objectives and ideals of the United Nations by taking part personally in the World Summit for Children. In that spirit, he extends his warm wishes for the success of the Assembly's work, and once again reaffirms his deep gratitude to the Secretary-General of our Organisation for his tireless and unceasing commitment to restoring to the United Nations the political and moral authority it needs to handle multilateralism in a world in the throes of change.
In response to the long-frustrated wishes of the majority of peoples on the planet that the infernal cycle of the arms race should be brought to a halt, there has bloomed a new spirit of detente, compromise, concertation and co-operation, whose most obvious effects are now being seen in all aspects of the relations almost all States maintain with each other. This spirit is one cast in the form of a modern-day crusade in two directions: reducing the likelihood of military confrontations; and thawing out the ideological competition.
The resurgence of interest in restoring international peace and security which this demonstrates is reflected in the desire to redress several situations in which there is latent or explosive tension that, through their persistence, have for a long time tended to destabilize international relations. The main examples of this resurgence are:
The achievement of significant results in the negotiations between the United States and the Soviet Union towards reducing their nuclear arsenals. These are most praiseworthy efforts, which should be taken up by other countries, in order to render meaningless the balance of terror on which relations between States have so far been based;
The beginning of a fruitful dialogue in South Africa, the final stage of which will necessarily involve the eradication of apartheid, the advent of a democratic society, and the more harmonious coexistence of all the States of the subregion;
The initiatives at the world and subregional levels to find, by means of law alone, a settlement to the frontier dispute between Chad and Libya, and to put an end to the devastating consequences of the situations still prevailing in Angola, Western Sahara, Liberia, Cyprus, Afghanistan, Cambodia, El Salvador and Guatemala;
The unanimous reaction of the international community that Iraq should abide by the principles of international law violated by its invasion and annexation of Kuwait;
The constructive attitude evinced by the concert of nations over the reunification of Yemen and of Germany. Here, we would salute the far-sightedness of those who brought this reunification about.
The Central African Republic, which has always made dialogue for peace the basic principle of its domestic and foreign policies, welcomes the renewed interest shown by States' collective and resolute crusade for the great trends underpinning, through compromise and concertation, the preservation of world security. 
In Lebanon, sovereignty and territorial integrity have not yet been fully recovered. Israel has a right to a legal existence in a context of peaceful coexistence with the other States in the region. Palestine's dream of a national homeland should cease to be vain and illusory. In the Korea peninsula, the effects of international détente should lead to a quickening by the two States of an independent and peaceful reunification process.
All those situations, by the risks and dangers they entail, are severely limiting the hopes born of the crusade of which I spoke; that crusade is to a great degree selective, defending the major and immediate interests of the great nations of the world.
Allied to the crusade for peace, since the winds of freedom have become a constant in the countries of Eastern and Central Europe and the democratic movement has established itself, there has been a second type of crusade, one directed towards making respect for democratic values and for human rights a universal model. The Central African Republic, while recognizing the inadequacies of the approach, which has often generated confusion about the nobility of the objective, has since 1981 endorsed those concerns of the international community, through the leadership of General Kolingba, President of the Republic and Head of State.
The state of law now in force goes hand-in-hand with a political philosophy of patience and tolerance, and includes a multitude of areas: apart from the traditional separation of the executive, the legislature and the judiciary, there are the multiplicity of candidates in free and democratic elections; freedom of speech; freedom ι ; movement; proscription of arbitrary acts and degrading treatments; harmony and concord between all sectors of the population; and open dialogue with civilian society - in short, human rights receive greater protection and more guarantees. 
These immense democratic gains, which are unprecedented in the history of the Central African Republic, are to be consolidated and expanded by the next congress of our party, the Central African Democratic Assembly; it will do so in strict conformity with the attitudes and characteristics of the Central African people's civilisation.
Democracy, which is a product of history and of the state of mind of peoples, by reason of its many demands requires of nations an equally determined crusade for development. The never-equalled contribution of the Western States to those of the East, made with a view to stabilising the democratic advances there, is in this respect indicative of the spirit of solidarity we expect the world to show the States of Africa, Asia and Latin America, which are facing the harsh trials of destitution and poverty, and are going under, while the North turns a blind eye. 
The last issue, which is truly crucial to the future of international relations, is the question of the situation of the poorest countries in the world. That situation, which has often been mentioned from this rostrum, is worsening as the years pass by.
There is enormous uncertainty in this area at this time because although there is an encouraging shift towards economic recovery in the developed countries at this time of economic crisis which is disrupting the world, most developing countries, particularly those in Africa, are still suffering greatly from the impact of this economic crisis.
The development programmes of many of those countries, such as the Central African Republic, have been crushed, under the joint impact of the adverse factors of a continuing drop in commodity prices - and their economies largely depend on commodities - under the burden of debt and because of the negative net transfer of capital away from them.
Despite the real efforts and the sacrifices made, often at enormous cost, to take initiatives for development, nothing that would really promote continuing and lasting economic progress has really been achieved. The growth rate is still close to aero in these countries, and this is a point that was made in the World Bank, report for 1989 on development in the world.
The hopes born at the time of the adoption of the United Nations Programme of Action for African Economic Recovery and Development have given place to apprehension in the face of the rather selective and limited implementation of the programme by the developed countries. This also shows that there has been a drop in multilateralism despite the assurances resulting from the special session of the General Assembly devoted to international economic co-operation, held last April. 
New initiatives and new Measures must be envisaged at a time when the burden of the consequences of the situation in the Arab-Persian Gulf has to be taken into account so that these countries are not excluded from development definitively.
What is needed are appropriate programmes that would transform the productive structures and create conditions for sustained and lasting economic progress and that would thus lead to a resumption of economic growth and development in those countries. In fact, these are precisely the conclusions arrived at the second United Nations Conference on the Least Developed Countries, which was held recently in Paris. The Central African Republic welcomed that Conference, in particular because it is itself a developing, land-locked and least developed country.
My delegation hopes that the Declaration adopted at the end of that Conference and the 12 measures announced in support of the Programme of Action for the Least Developed Countries for the 1990s will, in fact, be given practical effect on the basis of a stronger partnership so that these countries will have the bases for sustained and lasting development.
Given the interdependence between the developing and the developed countries, we would also like to see greater solidarity and more dynamism so as to promote the mutual search for the conditions required for prosperity and development for all.
The proposal by Senegal, India, Venezuela and Egypt for resumption of the North-South dialogue is part of this overall approach, and we would like to see it implemented.
If we are to have this world of solidarity, which recognises the values of peace, democracy and development, which we all whole-heartedly long for, then we have to find solutions to all the pending problems. In addition, what is needed is that States endeavour to work for these values so that the values may spread throughout the world. 
If the uncertainties in international relations today reflect the limits of States’ commitments to these values in their mutual relations, than these values, which underlie the international community, will not survive for long.
This session, which is the forty-fifth anniversary of the founding of our Organisation, must give States an opportunity to think together, collectively, about what path they should take to develop and strengthen their capacity regularly to review these values.	
At a time when the United Nations Decade for International Law is just beginning. States must renew their commitment to the Charter, which organises multilateral co-operation for a common world of peace, development and solidarity, based on the primacy of law and universal respect for human rights.
